              Entered on Docket February 24, 2020
                                                        Below is the Order of the Court.


                                                        _______________________________
 1                                                      Marc Barreca
                                                        U.S. Bankruptcy Judge
 2
                                                        (Dated as of Entered on Docket date above)

 3

 4

 5

 6         _______________________________________________________________

 7

 8                           UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10
         In re:
11                                                                        Case No. 12-11284-MLB
         DEMETRIUS BERTRAND DICKERSON, SR.,
12

13                                                           NOTICE OF EVIDENTIARY HEARING
                                                              AND ORDER SETTING DEADLINES
                                     Debtor.
14

15
            1.      Hearing Setting. This matter is set regarding Damages (Doc. 128) for a one day1
16   evidentiary hearing commencing at 9:30 a.m. on August 13, 2020 in the United States Bankruptcy
     Court, 700 Stewart Street, Courtroom 7106, Seattle, Washington.
17
            2.       Compliance. Counsel/parties are advised that failure to comply with the procedures and
18
     deadlines set forth in this order, including the duty to provide the court with documents as necessary,
19   may result in adverse rulings, and/or dismissal of the motion. The hearing may be stricken and the
     motion dismissed with prejudice or relief entered without further notice, and/or evidence
20   excluded, for failure to comply with this order. Counsel (and pro se parties) shall advise chambers in
     writing of any change of address and/or telephone number.
21
                  3.   Pre-hearing Deadlines.
22

23
     1
       If counsel anticipates that the hearing will take longer than the length of time set forth in this order,
24   counsel must, within ten (10) days of the date of this order, notify the Court and opposing counsel, by
     letter electronically filed with the Court, of the anticipated length of hearing. The Court will then
25   schedule a pre-hearing conference to facilitate any changes to the length of the hearing and to discuss
     any other preliminary matters.


     NOTICE OF HEARING AND
     ORDER SETTING DEADLINES - 1
      Case 12-11284-MLB Doc 129 Filed 02/24/20                    Ent. 02/24/20 16:08:55             Pg. 1 of 3
                a.   Disclosure of Expert Witnesses. On or before July 14, 2020 the movant shall
 1                   disclose to the non-moving party, in writing the name of each expert witness he
                     intends to call at the hearing, including a brief statement of the opinions to be
 2
                     expressed by each expert and the basis and reasons therefor, the data or other
 3                   information considered by the expert in forming the opinions, any exhibits to be
                     used as a summary of or support for the opinions, and the qualifications of the
 4                   expert and the compensation to be paid for the study and testimony. On or
                     before July 24, 2020 the non-moving party shall disclose to the movant, in
 5                   writing the name of each expert witness he intends to call at the hearing,
                     including a brief statement of the opinions to be expressed by each expert and the
 6                   basis and reasons therefor, the data or other information considered by the expert
                     in forming the opinions, any exhibits to be used as a summary of or support for
 7                   the opinions, and the qualifications of the expert and the compensation to be paid
                     for the study and testimony.
 8

 9              b.   Business Records. Any party intending to offer a record into evidence by
                     declaration pursuant to Federal Rules of Evidence 902(11), 902(12), and 803(6)
10                   must provide written notice of that intention to all adverse parties, and must
                     make the record and declaration available for inspection on or before July 24,
11                   2020.

12              c.   Discovery Cutoff. All discovery shall be completed on or before August 3,
                     2020.
13
                d.   Further Briefing. Further briefing, if any, shall be filed no later than August 6,
14                   2020.
15
                e.   Exhibits. An identification of each document or other exhibit, including
16                   summaries of other evidence – separately identifying those items the party
                     expects to offer and those it may offer if the need arises – shall be provided to all
17                   adverse parties by August 6, 2020.

18                   1.     Identification. A number sequence shall be used for all exhibits of all
                            parties, with prefixes indicating the offering party (i.e., D = Debtor -
19                          D1, D2, D3, or X1, X2, X3).
20                   2.     Format. Exhibits shall be pre-marked in accordance with this order. Any
                            documentary exhibits that can reasonably be submitted on 8-1/2 by 11
21
                            inch paper shall be, with text on one side only.
22
                     3.     Submission of Exhibits to Court. Parties intending to offer exhibits shall
23                          submit three (3) sets of exhibits in 3-ring binders, as follows: one (1)
                            original and two (2) copies brought to the Court, 700 Stewart Street,
24                          Courtroom 7106, Seattle, Washington. The binders shall include an
                            index of the exhibits, and identifying tabs using the number sequence as
25



     NOTICE OF HEARING AND
     ORDER SETTING DEADLINES - 2
      Case 12-11284-MLB Doc 129 Filed 02/24/20           Ent. 02/24/20 16:08:55       Pg. 2 of 3
                                  set forth in subsection (1) above. Submissions shall be made by the
 1                                close of business on August 10, 2020.
 2
                   f.     Non-Expert Witnesses. The name and, if not previously provided, the address
 3                        and telephone number of each witness – separately identifying those the party
                          expects to present and those it may call if the need arises – shall be provided to
 4                        all adverse parties by August 6, 2020.

 5                 g.     Motions in Limine. Motions in limine shall be filed no later than August 10,
                          2020.
 6
            4.     Settlement. The parties shall promptly notify the Court if the matter is settled.
 7
             5.     Confirmation. The movant shall confirm that the evidentiary hearing is going forward
 8
     not later than August 7, 2020 and so advise all parties. Failure to comply may result in the hearing
 9   being stricken and the case dismissed with prejudice. Please confirm the hearing using the E-Docket
     Confirmation Process. For information concerning the E-Docket Confirmation Process, please visit the
10   Court’s website at http://www.wawb.uscourts.gov. Pro se parties may confirm a hearing by contacting
     Chambers, at (206) 370-5310.
11
            6.      Continuances. Typically continuances are granted only by agreement. A party seeking
12   a continuance must contact Judge Barreca’s Courtroom Deputy, Kim Kelley, at (206) 370-5311, for
     available future hearing dates. It is the parties’ responsibility to confer and agree on a future
13   hearing date. Until the parties notify Chambers that they have agreed on a future hearing date
     provided by Ms. Kelley, the hearing will NOT be continued, and the parties will be expected to
14   appear for hearing as scheduled.
15
            7.      Discovery Disputes. In addition to the local and federal rules governing discovery
16   disputes, the parties shall comply with Judge Barreca’s required procedures for discovery disputes
     provided for on the court’s website at http://www.wawb.uscourts.gov/judge-marc-barreca.
17
                                                 ///End of Order///
18

19

20

21

22

23

24

25



     NOTICE OF HEARING AND
     ORDER SETTING DEADLINES - 3
      Case 12-11284-MLB Doc 129 Filed 02/24/20                Ent. 02/24/20 16:08:55       Pg. 3 of 3
